Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities: Line 17 “a third switch coupled to a third node, the first node, and the third node” wherein the term “third node” should be “second node” so that the phrase reads “a third switch coupled to a third node, the first node, and the second node”. Appropriate correction is required. The Examiner assumes the suggested correction during examination. 
Claim 12 objected to because of the following informalities: Line 18 “a third switch coupled to a third node, the first node, and the third node” wherein the term “third node” should be “second node” so that the phrase reads “a third switch coupled to a third node, the first node, and the second node”. Appropriate correction is required. The Examiner assumes the suggested correction during examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 16, in Line 8, the terms “an excitation signal” and “an waveform generator” were previously introduced in Claim 10 from which Claim 16 depends.
Regarding Claim 17, in Line 6 the term “a first integrator” was previously introduced in Lines 3-4.
Claim 17 recites the limitation "“the capacitance” " in Line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, recites the limitation “the samples” in Line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 18, in Line 5 the term “an quantization error accumulation” was already introduced in Claim 17 from which Claim 18 depends.
Claim 18, recites the limitation “the capacitance” in Line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 19, recites the limitation “the input” in Line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 & 7 are rejected under 35 U.S.C. 103 as unpatentable over Gray et al., (US 20190171331 A1), herein referred to as “Gray et al.”
Regarding Claim 1, Gray et al., embodiment 1, discloses: A circuit comprising: an input node coupled to a touch sensor (Fig. 1, #104, #105; [0051] discloses an input node (104) and a load (105) that can be “an electrode of a touchscreen, a sensor, a transducer, a device…”); a sigma-delta modulator coupled to the input node (Fig. 1, #102, #104; [0052] discloses an input node (104) where an analog input signal is converted to digital by a sigma-delta module (102)), wherein the sigma-delta modulator comprises: a comparator ([0062]); a first integrator coupled to receive an incoming signal from the input node and to provide a first output signal (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”); and switching circuitry to selectively couple the first integrator between the input node and the comparator to provide the first output signal to the comparator or selectively couple the second integrator between the input node and the comparator to provide the second output signal to the comparator ([0014] discloses a switch that couples the input of an integrator to an input; Fig. 3C, #301, “C” discloses the output of the integrator (C) is coupled to a comparator (301); it is known to add and locate switches as required to perform desired function(s)). Gray et al, embodiment 1, does not teach a second integrator, coupled in parallel to the first integrator, to receive the incoming signal and to provide a second output signal. 
Gray et al., embodiment 2 teaches a second integrator, coupled in parallel to the first integrator, to receive the incoming signal and to provide a second output signal (Fig. 3D, #310; [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine embodiments 1 and 2 taught by Gray et al. in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 6, Gray et al. further discloses The circuit of claim 1 as discussed above.  Gray et al. also discloses: wherein the first integrator is configured to store a quantization error formed at an end of a first active phase of the first integrator ([0080] discloses a modulated error signal of the integrator; [0107] discloses that the sigma-delta module is configured to store digital error signals; it is known to program/configure circuitry as required to perform desired function(s)), and wherein the second integrator is configured to start at the quantization error at a start of a second active phase of the second integrator for a quantization error accumulation (([0080] discloses a modulated error signal of the integrator; [0107] discloses that the sigma-delta module is configured to store digital error signals; it is known to program/configure circuitry as required to perform desired function(s))
Regarding Claim 7, Gray et al., embodiment 1, discloses The circuit of claim 1 as discussed above.  Gray et al. also discloses: wherein the sigma-delta modulator comprises: a first integrator capacitor (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”); and a current-to-current converter comprising: a trans-impedance operational amplifier with a feedback loop (Fig. 1, #101, #102; Fig. 3C, #304; [0074] discloses a differential amplifier.  It is ordinary and customary to use a differential amplifier as an attenuator, and an attenuator is current-to-current converter; [0053] discloses that a sigma-delta module and differential module can be configured to operate as a digital op-amp, and the digital op-amp can be configured to perform a current-to-voltage function, which is what a trans-impedance op-amp does); a set of transistors of an output stage, coupled to the trans-impedance operational amplifier, that mirrors a current signal generated by the trans- impedance operational amplifier (Fig. 13; #1340; [0133] and Fig. 13 disclose a transistor (1340) used with a sigma-delta module configured for the ADC process (1310) and an op-amp (1303); It is ordinary and customary to determine the exact circuit connections/configurations as well as device quantities based on requirements and desired results); a set of low-pass filters (LPFs) coupled between the trans-impedance operational amplifier and the set of transistors, the set of LPFs to filter high- frequency components of the current signal (Fig. 9B, #920-1; [0118] discloses a low pass filter (920-1) as part of the driver module (Fig. 1, #103); It is ordinary and customary to determine the exact circuit connections/configurations as well as device quantities based on requirements and desired results), wherein the switching circuitry is configured to form the first integrator by coupling the first integrator capacitor into a first branch between the current-to-current converter and the comparator (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”  It is ordinary and customary to determine the exact circuit connections/configurations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is known to add, locate and/or configure switches as required to perform desired function(s)). Gray et al., embodiment 1, does not teach a second integrator capacitor, and wherein the switching circuitry is configured to form the second integrator by coupling the second integrator capacitor into a second branch between the current-to-current converter and the comparator
Gray et al., embodiment 2, teaches: a second integrator capacitor (Fig. 3D, #310; [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); it is known to determine the quantity of specific circuit devices as required to perform desired function(s)); wherein the switching circuitry is configured to form the second integrator by coupling the second integrator capacitor into a second branch between the current-to-current converter and the comparator (Fig. 3D, #310; [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); it is known to determine the quantity of specific circuit devices as required to perform desired function(s). It is also ordinary and customary to determine the exact circuit connections/configurations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is known to add, locate and/or configure switches as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine embodiments 1 and 2 taught by Gray et al. in order to provide for increased electrical circuit flexibility and performance.
Claims 5, 8, 10, 13-15, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Gray, (US 20170242534 A1), herein referred to as “Gray ‘534.”
Regarding Claim 5, Gray et al. teaches The circuit of claim 1 as discussed above.  Gray et al. is silent on: further comprising a waveform generator that generates an excitation signal, the excitation signal comprising a sine wave, wherein the touch sensor comprises a first electrode coupled to the waveform generator and a second electrode coupled to the input node, wherein the switching circuitry is configured to form a first branch between the touch sensor and the comparator and a second branch between the touch sensor and the comparator, wherein the first branch is through the first integrator when the excitation signal rises and the second branch is through the second integrator when the excitation signal falls, wherein the switching circuitry is further configured to couple a balancing feedback loop to the first branch when the excitation signal rises and to the second branch when the excitation signal falls.
Gray ‘534 teaches: further comprising a waveform generator that generates an excitation signal (Fig. 7, #41; [0099] discloses a waveform generator (41-Drive Signal Generation Circuitry)), the excitation signal comprising a sine wave (Fig. 7, #41; [0099] discloses a waveform generator (41-Drive Signal Generation Circuitry) preferably generator sine waves), wherein the touch sensor comprises a first electrode coupled to the waveform generator and a second electrode coupled to the input node (Fig. 7, #40; Fig. 2; Figs. 3-6, #302, 304; [0098] discloses a touch sensor electrode (40); Fig. 2 discloses wave generators; Figs. 3-6 and [0121] discloses multiple touch sensor electrodes (302) (304) attached to wave generators in different configurations; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/quantities based on requirements and desired results), wherein the switching circuitry is configured to form a first branch between the touch sensor and the comparator and a second branch between the touch sensor and the comparator (Fig. 7, discloses a comparator (34) and a touch sensor (40); [0100] discloses the option of using switches; it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)), wherein the first branch is through the first integrator when the excitation signal rises and the second branch is through the second integrator when the excitation signal falls (Fig. 3C, #305 or “C” and [0074] disclose a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”; Fig. 3D, #310 and [0080] disclose that a sigma-delta module may be implemented with more than one integrator (310); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results), wherein the switching circuitry is further configured to couple a balancing feedback loop to the first branch when the excitation signal rises and to the second branch when the excitation signal falls (Fig. 11, #33, #36 and [0105] disclose the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 8, Gray et al. discloses The circuit of claim 7 as discussed above.  Gray et al. is silent on: wherein the switching circuitry is configured to allow the incoming signal through the first branch when an excitation signal rises, and wherein the switching circuitry is configured to allow the incoming signal through the second branch when the excitation signal falls, wherein the switching circuitry is further configured to couple a balancing feedback loop to the first branch when the excitation signal rises and to the second branch when the excitation signal falls.
Gray ‘534 teaches: wherein the switching circuitry is configured to allow the incoming signal through the first branch when an excitation signal rises ([0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming of operations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)), and wherein the switching circuitry is configured to allow the incoming signal through the second branch when the excitation signal falls ([0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming of operations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)), wherein the switching circuitry is further configured to couple a balancing feedback loop to the first branch when the excitation signal rises and to the second branch when the excitation signal falls (Fig. 11, #33, #36; [0006] discloses typical sense circuits for capacitance touch sensors have ability to indicating rising and falling signal as required; [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 10, Gray et al., embodiment 1, discloses: the sensing channel comprising an accumulated sigma-delta analog-to-digital converter to generate a digital value representing a capacitance of the touch sensor (Fig. 1, #102, #104; [0052] discloses an input node (104) where an analog input signal is converted to digital by a sigma-delta module (102)), wherein the accumulated sigma-delta analog-to-digital converter comprises: a comparator ([0062]); a first integrator coupled to receive an incoming signal from the input node and to provide a first output signal (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”); and switching circuitry to selectively couple the first integrator between the input node and the comparator to provide the first output signal to the comparator or selectively couple the second integrator between the input node and the comparator to provide the second output signal to the comparator ([0014] discloses a switch that couples the input of an integrator to an input; [0074],[0075] and Fig. 3C disclose the output of the integrator (C) is coupled to a comparator (301); it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)). Gray et al. is silent on: A system comprising: a touch sensor comprising a first electrode and a second electrode; and a capacitance touch-sensing controller coupled to the touch sensor, the capacitance touch-sensing controller comprising: a waveform generator coupled to the first electrode, the waveform generator to generate an excitation signal, sine data coherent to the excitation signal, and a control signal indicative of the excitation signal rising or falling; a sensing channel coupled the second electrode at an input node.  Gray et al., embodiment 1, does not teach a second integrator, coupled in parallel to the first integrator, to receive the incoming signal and to provide a second output signal.
Gray et al, embodiment 2, teaches: a second integrator, coupled in parallel to the first integrator, to receive the incoming signal and to provide a second output signal (Fig. 3D, #310; [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine embodiments 1 and 2 taught by Gray et al. in order to provide for increased electrical circuit flexibility and performance.
Gray et al., embodiments 1 & 2 are silent on A system comprising: a touch sensor comprising a first electrode and a second electrode, and a capacitance touch-sensing controller coupled to the touch sensor, the capacitance touch-sensing controller comprising: a waveform generator coupled to the first electrode, the waveform generator to generate an excitation signal, sine data coherent to the excitation signal, and a control signal indicative of the excitation signal rising or falling, a sensing channel coupled the second electrode at an input node. Gray ‘534 teaches: A system comprising: a touch sensor comprising a first electrode and a second electrode (Fig. 7, #40; Figs. 3-6, #302, 304; [0098] discloses a touch sensor electrode (40); Fig. 2 discloses wave generators; Figs. 3-6 and [0121] discloses multiple touch sensor electrodes (302) (304)); and a capacitance touch-sensing controller coupled to the touch sensor (Fig. 1, #10; [0087] discloses that touch sensor drive and receive circuitry (10) contains a controller, and “Typically, the circuitry appears in touchscreen or other touch sensor controller circuitry.”), the capacitance touch-sensing controller comprising: a waveform generator coupled to the first electrode (Fig. 1, #10, #14; [0087] discloses that touch sensor drive and receive circuitry (10) contains a controller, and “Typically, the circuitry appears in touchscreen or other touch sensor controller circuitry.”; Fig. 1 discloses (10) and electrodes of touchscreen (14) coupled), the waveform generator to generate an excitation signal, sine data coherent to the excitation signal, and a control signal indicative of the excitation signal rising or falling ([0006] Discloses typical sense circuits for capacitance touch sensors have ability to indicating rising and falling signal; [0099] discloses frequency generators that preferably generate sine waves); a sensing channel coupled the second electrode at an input node (Fig. 7, #40; Figs. 3-6, #302, 304; [0098] discloses a touch sensor electrode (40); Fig. 2 discloses wave generators; Figs. 3-6 and [0121] discloses multiple touch sensor electrodes (302) (304); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al., embodiments 1 & 2 with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 13, Gray et al. and Gray ‘534 disclose The system of claim 10 as discussed above. Gray et al. further discloses: wherein the first integrator is configured to store a quantization error formed at an end of a first active phase of the first integrator ([0080] discloses a modulated error signal of the integrator; [0107] discloses that the sigma-delta module is configured to store digital error signals; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)), and wherein the second integrator is configured to start at the quantization error at a start of a second active phase of the second integrator for a quantization error accumulation ([0080] discloses a modulated error signal of the integrator; [0107] discloses that the sigma-delta module is configured to store digital error signals; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)).  The reasons for combining are the same as stated above.
Regarding Claim 14, Gray et al. and Gray ‘534 disclose The system of claim 10 as discussed above. Gray et al. further discloses: wherein the accumulated sigma-delta analog-to-digital converter comprises a first-order sigma-delta modulator ([0074] discloses that the sigma-delta module shown in Fig 3C is a first-order), wherein the first-order sigma- delta modulator comprises: a first integrator capacitor (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input …”); a second integrator capacitor ([0063] discloses the option of having a second input port (i.e. node) via an additional capacitor); and a current-to-current converter comprising: a trans-impedance operational amplifier with a feedback loop (Fig. 3C, #304, and  [0074] disclose a differential amplifier.  It is ordinary and customary to use a differential amplifier as an attenuator, and an attenuator is current-to-current converter; Fig. 1, #101, #102 and [0053] disclose that a sigma-delta module and differential module can be configured to operate as a digital op-amp, and the digital op-amp can be configured to perform a current-to-voltage function, which is what a trans-impedance op-amp does); a set of transistors of an output stage, coupled to the trans-impedance operational amplifier, that mirrors a current signal generated by the trans- impedance operational amplifier (Fig. 13; #1340; [0133] and Fig. 13 disclose a transistor (1340) used with a sigma-delta module configured for the ADC process (1310) and an op-amp (1303); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations as well as device quantities based on requirements and desired results); a set of low-pass filters (LPFs) coupled between the trans-impedance operational amplifier and the set of transistors, the set of LPFs to filter high- frequency components of the current signal (Fig. 9B, #920-1; [0118] discloses a low pass filter (920-1) as part of the driver module (Fig. 1, #103); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations as well as device quantities based on requirements and desired results), wherein the switching circuitry is configured to form the first integrator by coupling the first integrator capacitor into a first branch between the current-to-current converter and the comparator (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”  It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)), wherein the switching circuitry is configured to form the second integrator by coupling the second integrator capacitor into a second branch between the current-to-current converter and the comparator (Fig. 3D, #310; [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)).  The reasons for combining are the same as stated above.
Regarding Claim 15, Gray et al. and Gray ‘534 disclose The system of claim 14 as discussed above. Gray ‘534 further discloses: wherein the switching circuitry is configured to allow the incoming signal through the first branch when the excitation signal rise ([0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming of operations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)), and wherein the switching circuitry is configured to allow the incoming signal through the second branch when the excitation signal falls ([0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming of operations based on requirements and desired results. Switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)), wherein the switching circuitry is further configured to couple a balancing feedback loop to the first branch when the excitation signal rises and to the second branch when the excitation signal falls (Fig. 11, #33, #36; [0006] discloses typical sense circuits for capacitance touch sensors have ability to indicating rising and falling signal as required; [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)).  The reasons for combining are the same as stated above.
Regarding Claim 17, Gray et al., embodiment 1, discloses: the sigma-delta modulator comprising a comparator, ([0062] discloses a comparator; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”); selectively coupling, by switching circuitry of the capacitive-sensing channel, the incoming signal to the comparator (Fig. 3C, #305 or “C,” and [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.” Fig. 3D, #310 and; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results, as well as add switching), selectively coupling, by the switching circuitry, the incoming signal to the comparator (Fig. 3C, #305 or “C,” and [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input and the output of the differential amplifier 304.”; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results, as well as add switching), generating, by the comparator, an output signal (Fig. 3C and [0075] discloses the output of the integrator (C) is coupled to a comparator (301), which in turn provides an output (i.e. digital error signal)); generating a count of the output signal (Fig. 3C, #302 and [0074] disclose that the first-order sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results), the quantization error accumulation is indicative of the capacitance. ([0080] discloses a modulated error signal of the integrator). Gray et al., embodiment 1, is silent on a first integrator, and a second integrator, through a first integrator in a first branch, through a second integrator in a second branch.
Gray et al., embodiment 2, teaches: a first integrator, and a second integrator, (Fig 3D and [0080] disclose that a sigma-delta module may be implemented with more than one integrator (310); it is within a person of ordinary skill in the art’s ability to determine the quantity of specific circuit devices as required to perform desired function(s)), through a first integrator in a first branch (Fig 3D and [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results), through a second integrator in a second branch (Fig 3D and [0080] discloses that a sigma-delta module may be implemented with more than one integrator (310); It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine embodiments 1 and 2 taught by Gray et al. in order to provide for increased electrical circuit flexibility and performance
Gray et al., embodiments 1 & 2, are silent on: A method comprising: receiving, by sigma-delta modulator of a capacitive-sensing channel, an incoming signal from a touch sensor, when an excitation signal rises; when the excitation signal falls; selectively coupling, by the switching circuitry, a balancing feedback loop from the output signal of the comparator to the first branch when the excitation signal rises and to the second branch when the excitation signal falls; demodulating the count by multiplying the count by sine data coherent to the excitation signal to obtain a demodulated signal; and accumulating the demodulated signal to obtain a quantization error accumulation.
Gray ‘534 teaches: A method comprising: receiving, by sigma-delta modulator of a capacitive-sensing channel, an incoming signal from a touch sensor (Abstract discloses user acquiring touch sensor data, with circuitry that employs sigma-delta modulator (i.e. A/D converter), with capacitive touch sensors being preferred), when an excitation signal rises (Fig. 7 discloses a comparator (34) and a touch sensor (40); [0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; [0100] discloses the option of using switches; it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)); when the excitation signal falls (Fig. 7 discloses a comparator (34) and a touch sensor (40); [0006] discloses typical sense circuits for capacitance touch sensors have ability to indicate rising and falling signal; [0100] discloses the option of using switches; it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)); selectively coupling, by the switching circuitry, a balancing feedback loop from the output signal of the comparator to the first branch when the excitation signal rises and to the second branch when the excitation signal falls (Fig. 11, #33, #36; [0006] discloses typical sense circuits for capacitance touch sensors have ability to indicating rising and falling signal as required; [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add, locate and/or configure switches as required to perform desired function(s)). demodulating the count by multiplying the count by sine data coherent to the excitation signal to obtain a demodulated signal (Fig. 1 and [0089] disclose the use of a demodulation logic block (22) with a sigma-delta module; Fig. 1 and [0087] disclose plurality of simultaneous frequencies (16 – sine waves) feeding into demodulation logic block; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); and accumulating the demodulated signal to obtain a quantization error accumulation (Fig. 1., #22, #24 and [0089] disclose the use of demodulation logic blocks (22) and memory logic blocks (24) with a sigma-delta module; an accumulator is a register (i.e. memory) for short term storage; [0106] discloses the signal fed into the demodulation logic blocks (22) are “processed and interpreted to detect touch inputs on the touch sensor electrodes.” (i.e. capacitance). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 18, Gray et al. and Gray ‘534 disclose The method of claim 17 as discussed above. Gray ‘534 further discloses: wherein accumulating the demodulated signal comprises: generating samples of the output signal ([0035] discloses “the circuitry includes digital filter and demodulation circuitry operable to separate and filter the simultaneously sensed mutual and self signals.” [0107] discloses “one or more of the f1, f2 and f3 signals may include a groups of frequencies, such as three sine wave frequencies, in which the received magnitudes are accumulated together after demodulation”); and accumulating the samples over a plurality of periods of the excitation signal to obtain an quantization error accumulation that is indicative of the capacitance ([0106] discloses the signal fed into the demodulation logic blocks (22) are “processed and interpreted to detect touch inputs on the touch sensor electrodes.” (i.e. capacitance); it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s) (i.e. take samples over multiple periods)); and down-sampling the quantization error accumulation to obtain a digital value, wherein the digital value is indicative of the capacitance ([0058] discloses providing all digital processing, including digital output; [0106] discloses the signal fed into the demodulation logic blocks (22) are “processed and interpreted to detect touch inputs on the touch sensor electrodes.” (i.e. capacitance); it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)). The reasons for combining are the same as stated above.
Regarding Claim 19, Gray et al. and Gray ‘534 disclose The method of claim 17 as discussed above. Gray et al. further discloses: selectively coupling the incoming signal to the comparator through the first integrator comprises controlling a first switch and a second switch to couple the input node and the comparator to a first node coupled to a first integrator capacitor ([0014] discloses a switch that couples the input of an integrator to an input; Fig. 3C, #301, “C”, [0074] and [0075] discloses the output of the integrator (C) is coupled to a comparator (301); it is within the ability of one of ordinary skill in the art to add and/or locate switches as required to perform desired function(s)); and selectively coupling the incoming signal to the comparator through the second integrator comprises controlling the first switch and the second switch to couple the input node and the comparator to a second node coupled to a second integrator capacitor ([0014] discloses a switch that couples the input of an integrator to an input; Fig. 3C, #301, “C”, [0074] and [0075] discloses the output of the integrator (C) is coupled to a comparator (301); it is within the ability of one of ordinary skill in the art to add and/or locate switches as required to perform desired function(s)). The reasons for combining are the same as stated above.
Regarding Claim 20, Gray et al. and Gray ‘534 disclose The method of claim 19 as discussed above. Gray et al. further discloses: wherein selectively coupling the balancing feedback loop from the output signal of the comparator to the first branch and to the second branch comprises: controlling a third switch to couple a third node to the first node or the second node (Fig. 3C, #306 and [0074] discloses a switch (306); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); and controlling a fourth switch to couple a first current source or a second current source to the third node based on the output signal (Fig. 3C, #306 and [0074] disclose a current source (i.e. analog error signal input) and a switch (306); [0136] discloses the option of having two current sources; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results). The reasons for combining are the same as stated above.
Claims 2, 3, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Gray ‘534, and further view of Chen et al., (US 20180113565 A1), herein referred to as “Chen.”
Regarding Claim 2, Gray et al. discloses The circuit of claim 1 as discussed above. Gray et al. further discloses: further comprising: a counter coupled to the sigma-delta modulator ([0062] discloses that the sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter). Gray et al. is silent on: a demodulator coupled to the counter; an accumulator coupled to the demodulator; and a decimator coupled to the accumulator, the decimator to output a digital signal indicative of a capacitance of the touch sensor, wherein the switching circuitry comprises: a first switch coupled to provide the incoming signal to the first integrator or the second integrator; and a second switch coupled to provide the first output signal to the comparator or the second output signal to the comparator, wherein the first switch and the second switch are configured to operate synchronously.
Gray ‘534 teaches: a demodulator coupled to the counter (Fig. 1 and [0089] disclose the use of demodulation logic blocks (22) with a sigma-delta module; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); an accumulator coupled to the demodulator (Fig. 1 and [0089] disclose the use of memory logic blocks (24) with a sigma-delta module; an accumulator is a register for short term storage; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); and a decimator coupled to the accumulator, the decimator to output a digital signal indicative of a capacitance of the touch sensor (Fig. 1 and [0089] disclose the use of a low pass filter/decimator block (18) with a sigma-delta module; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results), wherein the switching circuitry comprises: a first switch coupled to provide the incoming signal to the first integrator or the second integrator ([0006] discloses a switch that couples the input of an integrator to an input; it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)); and a second switch coupled to provide the first output signal to the comparator or the second output signal to the comparator (Fig. 7 discloses a comparator (34); [0100] discloses that even though switches are not used in the shown embodiment, switches and other analog can be used; it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Gray et al. with Gray ‘534 do not teach wherein the first switch and the second switch are configured to operate synchronously.
Chen teaches: wherein the first switch and the second switch are configured to operate synchronously (Abstract discloses the ability of circuit switches to be switched in a specified order; it is within the ability of one of ordinary skill in the art to program the switching order as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 and Chen in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 3, Gray et al. discloses The circuit of claim 1 as discussed above. Gray et al. further discloses: wherein the switching circuitry comprises: a first switch coupled to provide the incoming signal to the first integrator or the second integrator (Fig. 3D, #310 and [0080] discloses the use of one or more integrators; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)); a second switch coupled to provide the first output signal to the comparator or the second output signal to the comparator (Fig. 3C and [0075] discloses the output of the integrator (C) is coupled to a comparator (301); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add switches as required to perform desired function(s)).
Gray et al. is silent on: wherein the sigma-delta modulator comprises a balancing feedback loop coupled to the switching circuitry, and a third switch coupled to provide a balancing feedback signal from the balancing feedback loop to the incoming signal provided to the first integrator or the incoming signal provided to the second integrator, wherein the first switch, the second switch, and the third switch are configured to operate synchronously. 
Gray ‘534 discloses: wherein the sigma-delta modulator comprises a balancing feedback loop coupled to the switching circuitry (Fig. 11 and [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)), and a third switch coupled to provide a balancing feedback signal from the balancing feedback loop to the incoming signal provided to the first integrator or the incoming signal provided to the second integrator (Fig. 11 and [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Gray et al. with Gray ‘534 does not teach wherein the first switch, the second switch, and the third switch are configured to operate synchronously. Chen teaches: wherein the first switch, the second switch, and the third switch are configured to operate synchronously (Abstract discloses the ability of circuit switches to be switched in a specified order; it is within the ability of one of ordinary skill in the art to program the switching order as required).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 and Chen in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 11, Gray et al. and Gray ‘534 disclose The system of claim 10 as discussed above. Gray et al. further discloses: wherein the switching circuitry comprises: a first switch coupled to provide the incoming signal to the first integrator or the second integrator (Fig. 3D, #310; [0080] discloses the use of one or more integrators; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)); a second switch coupled to provide the first output signal to the comparator or the second output signal to the comparator (Fig. 3C and [0075] discloses the output of the integrator (C) is coupled to a comparator (301); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add switches as required to perform desired function(s)).
Gray ‘534 further discloses: wherein the accumulated sigma-delta analog-to-digital converter comprises a balancing feedback loop coupled to the switching circuitry (Fig. 11, #33, #36; [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)), and a third switch coupled to provide a balancing feedback signal from the balancing feedback loop to the incoming signal provided to the first integrator or the incoming signal provided to the second integrator (Fig. 11, #33, #36; [0105] discloses the output (33) can be fed back to the sigma-delta driver (36) as a feedback signal; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s)).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Gray et al. with Gray ‘534 does not teach wherein the first switch, the second switch, and the third switch are configured to operate synchronously.  
Chen teaches: wherein the first switch, the second switch, and the third switch are configured to operate synchronously (Abstract discloses the ability of circuit switches to be switched in a specified order; it is within the ability of one of ordinary skill in the art to program the switching order as required).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. and Gray ‘534 with Chen in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 12, Gray et al. and Gray ‘534 disclose The system of claim 10 as discussed above. Gray et al. further discloses: wherein the accumulated sigma-delta analog-to-digital converter comprises a first-order sigma-delta modulator ([0074] discloses that the sigma-delta module shown in Fig 3C is a first-order), wherein the first-order sigma- delta modulator comprises: a counter coupled to an output of the comparator, the counter to output the digital value (Fig. 3C, #302; [0074] discloses that the first-order sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); an attenuator coupled to the input node and a bias voltage (Fig. 15, #1503; [0135] discloses differential output circuit (1503) performing the function of an attenuator), wherein the attenuator comprise an amplifier that is common to the first integrator and the second integrator (Fig. 15, #1503; [0135] discloses differential output circuit (1503) performing the function of an attenuator, and also contains an amplifier; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a first integrator capacitor coupled to a first node (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input …”; the input can be considered a first node); a second integrator capacitor coupled to a second node ([0063] discloses the option of having a second input port (i.e. node) via an additional capacitor); a first current source (Fig. 3C and [0074] discloses that the first-order sigma-delta module receives a current in the form of an analog error signal); a second current source ([0136] discloses the option of having two current sources); and a flip-flop coupled to an output of the comparator and coupled to an input of the counter (Fig. 3C and [0074] disclose a flip-flop (302) coupled to a comparator (301); it is ordinary and customary to configure a flip-flop to be a counter; therefore the flip-flop is effectively coupled to the counter), wherein an output of the flip-flop is part of a balancing feedback loop coupled to the switching circuitry (Fig. 3C and [0075] disclose the output of the flip-flop (302) and switch (306) can be implemented as a feedback loop), and wherein the switching circuitry comprises: a first switch coupled to attenuator, the first node, and the second node ([0074] and Fig. 3C disclose a differential amplifier (304) and a switch (306).  It is ordinary and customary to use a differential amplifier as an attenuator; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a second switch coupled to the comparator, the first node, and the second node ([0074] and Fig. 3C disclose a comparator (304) and a switch (306); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a third switch coupled to a third node, the first node, and the third node ([0074] and Fig. 3C disclose a switch (306); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); and a fourth switch coupled to the third node, the first current source, and the second current source ([0074] and Fig. 3C disclose a current source (i.e. analog error signal input) and a switch (306); [0136] discloses the option of having two current sources; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results), wherein the fourth switch is controlled by the output of the flip-flop (Fig. 3C and [0075] disclose the output signal of the flip-flop (302) controls switch (306)). Gray et al. and Gray ‘534 are silent on and wherein the first switch, the second switch, and the third switch are configured to operate synchronously.
Chen teaches: and wherein the first switch, the second switch, and the third switch are configured to operate synchronously (Abstract discloses the ability of circuit switches to be switched in a specified order; it is within the ability of one of ordinary skill in the art to program the switching order as required).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. and Gray ‘534 with Chen in order to provide for increased electrical circuit flexibility and performance.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Chen.
Regarding Claim 4, Gray et al. discloses The circuit of claim 1 as discussed above. Gray et al. also discloses: wherein the sigma-delta modulator is a first-order sigma- delta modulator (Fig. 3C; [0074] discloses that the sigma-delta module shown in Fig 3C is a first-order), wherein the first-order sigma-delta modulator comprises: a counter (Fig. 3C, #302; [0074] discloses that the first-order sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter); an attenuator coupled to the input node and a bias voltage (Fig. 15, #1503; [0135] discloses differential output circuit (1503) performing the function of an attenuator), wherein the attenuator comprise an amplifier that is common to the first integrator and the second integrator (Fig. 15, #1503; [0135] discloses differential output circuit (1503) performing the function of an attenuator, and also contains an amplifier; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a first integrator capacitor coupled to a first node (Fig. 3C, #305 or “C”; [0074] discloses a sigma-delta module wherein “The capacitor 305 is implemented to operate as an integrator coupled between an input …”; the input can be considered a first node); a second integrator capacitor coupled to a second node ([0063] discloses the option of having a second input port (i.e. node) via an additional capacitor); a first current source (Fig. 3C and [0074] disclose that the first-order sigma-delta module receives a current in the form of an analog error signal); a second current source ([0136] discloses the option of having two current sources); a flip-flop coupled to an output of the comparator and coupled to an input of the counter (Fig. 3C, #301, #302, and [0074] disclose a flip-flop (302) coupled to a comparator (301); it is ordinary and customary to configure a flip-flop to be a counter; therefore the flip-flop is effectively coupled to the counter); wherein an output of the flip-flop is part of a balancing feedback loop coupled to the switching circuitry (Fig. 3C, #302, #306, and [0075] disclose the output of the flip-flop (302) and switch (306) can be implemented as a feedback loop), wherein the switching circuitry comprises: a first switch coupled to the attenuator, the first node, and the second node (Fig. 3C, #304, #306; [0074] discloses a differential amplifier (304) and a switch (306).  It is ordinary and customary to use a differential amplifier as an attenuator; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a second switch coupled to the comparator, the first node, and the second node (Fig. 3C, #301, #306; [0074] discloses a comparator (304) and a switch (306); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a third switch coupled to a third node, the first node, and the third node (Fig. 3C, #306; [0074] discloses a switch (306); switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); a fourth switch coupled to the third node, the first current source, and the second current source (Fig. 3C, #306, and [0074] disclose a current source (i.e. analog error signal input) and a switch (306); [0136] discloses the option of having two current sources; switches are ordinary and customary in electrical circuitry, and it is within the ability of one of ordinary skill in the art to add and locate switches as required to perform desired function(s). It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results), wherein the fourth switch is controlled by the output of the flip-flop (Fig. 3C, #302, #306 and [0075] disclose that the output signal of the flip-flop (302) controls switch (306). Gray et al. is silent on and wherein the first switch, the second switch, and the third switch are configured to operate synchronously.
Chen teaches and wherein the first switch, the second switch, and the third switch are configured to operate synchronously (Abstract discloses the ability of circuit switches to be switched in a specified order; it is within the ability of one of ordinary skill in the art to program the switching order as required)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Chen in order to provide for increased electrical circuit flexibility and performance.
Claims 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. in view of Gray ‘534, and further view of Kremin et al., (US 9285902 B1), herein referred to as “Kremin.”
Regarding Claim 9, Gray et al. discloses The circuit of claim 1 as discussed above.  Gray et al. further discloses: further comprising: a counter coupled to the sigma-delta modulator ([0062] discloses that the sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter); a multiply circuit coupled to a counter of the sigma-delta modulator (Fig. 3C, #302 and [0074] disclose that the first-order sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations of operations based on requirements and desired results). Gray et al. is silent on: a multiply-accumulation circuit; a decimator coupled to the multiply-accumulation circuit, the decimator to output a digital signal indicative of a capacitance of the touch sensor, wherein the multiply- accumulation circuit comprises: a register to store an accumulated value; the multiply circuit to demodulate an output of the counter by multiplying the output of the counter by sine data coherent to an excitation signal from an waveform generator; and an accumulation circuit coupled to the multiply circuit, the accumulation circuit to accumulate a demodulated signal by adding a current output of the multiply circuit to the accumulated value to obtain an updated accumulated value and storing the updated accumulated value in the register.
Gray ‘534 teaches: a decimator coupled to the multiply-accumulation circuit, the decimator to output a digital signal indicative of a capacitance of the touch sensor (Fig. 1 and [0089] disclose the use of a low pass filter/decimator block (18) with a sigma-delta module; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results), the multiply circuit to demodulate an output of the counter by multiplying the output of the counter by sine data coherent to an excitation signal from an waveform generator (Fig. 1 and [0089] disclose the use of a demodulation logic block (22) with a sigma-delta module; Fig. 1 and [0087] disclose plurality of simultaneous frequencies (16 – sine waves) feeding into demodulation logic block; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); the accumulation circuit to accumulate a demodulated signal by adding a current output of the multiply circuit to the accumulated value to obtain an updated accumulated value and storing the updated accumulated value in the register (Fig. 1 and [0089] disclose the use of a processor and memory logic blocks (22) with a sigma-delta module; [0151] discloses the processor system is well known and understood; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming to execute MAC operations based on requirements and desired results).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 in order to provide for increased electrical circuit flexibility and performance.
Gray et al. with Gray ‘534 does not teach a multiply-accumulation circuit, wherein the multiply- accumulation circuit comprises: a register to store an accumulated value and an accumulation circuit coupled to the multiply circuit.
Kremin teaches: a multiply-accumulation circuit (Col. 7, Lines 32-34 discloses multiply-accumulation circuit (MAC) operations relating to touch-sensing devices); wherein the multiply- accumulation circuit comprises: a register to store an accumulated value (Col. 7, Lines 32-34 discloses multiply-accumulation circuit (MAC) operations relating to touch-sensing devices; a register and/or storage mechanism is ordinary and customary); and an accumulation circuit coupled to the multiply circuit (Col. 7, Lines 32-34 discloses multiply-accumulation circuit (MAC) operations relating to touch-sensing devices; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results, as well as add switching.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 and Kremin in order to provide for increased electrical circuit flexibility and performance.
Regarding Claim 16, Gray et al. and Gray ‘534 disclose The system of claim 10 as discussed above. Gray et al. further discloses: wherein the sensing channel further comprises: a counter ([0062] discloses that the sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter); a multiply circuit coupled to the counter (Fig. 3C, #302, and [0074] disclose that the first-order sigma-delta module includes a flip-flop circuit; it is ordinary and customary to configure a flip-flop for use as a counter; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations of operations based on requirements and desired results).
Gray ‘534 further discloses: the multiply circuit to demodulate an output of the counter by multiplying the output of the counter by sine data coherent to an excitation signal from an waveform generator (Fig. 1 and [0089] disclose the use of a demodulation logic block (22) with a sigma-delta module; Fig. 1 and [0087] disclose plurality of simultaneous frequencies (16 – sine waves) feeding into demodulation logic block; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations based on requirements and desired results); the accumulation circuit to accumulate a demodulated signal by adding a current output of the multiply circuit to the accumulated value to obtain an updated accumulated value and storing the updated accumulated value in the register (Fig. 1 and [0089] disclose the use of a processor and memory logic blocks (24) with a sigma-delta module; [0151] discloses the processor system is well known and understood; It is also ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/programming to execute MAC operations based on requirements and desired results). Gray et al. and Gray ‘534 are silent on: a multiply-accumulation circuit, wherein the multiply-accumulation circuit comprises: a register to store an accumulated value; and an accumulation circuit coupled to the multiply circuit.
Kremin teaches: a multiply-accumulation circuit, wherein the multiply-accumulation circuit comprises: a register to store an accumulated value (Col. 7, Lines 32-34 discloses multiply-accumulation circuit (MAC) operations relating to touch-sensing devices; a register and/or storage mechanism is ordinary and customary); and an accumulation circuit coupled to the multiply circuit (Col. 7, Lines 32-34 discloses multiply-accumulation circuit (MAC) operations relating to touch-sensing devices; It is ordinary and customary for one having ordinary skill in the art to determine the exact circuit connections/configurations/sequences based on requirements and desired results, as well as add switching).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gray et al. with Gray ‘534 and Kremin in order to provide for increased electrical circuit flexibility and performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863